Citation Nr: 1531726	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-11 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for lumbar disc disease with sciatic nerve involvement prior to April 26, 2011, in excess of 20 percent prior to September 23, 2014, and in excess of 40 percent thereafter.

2.  Entitlement to effective date earlier than February 25, 2013 for the grant of service connection for left knee degenerative joint disease to include meniscus tear with surgical scar.

3.  Entitlement to an initial rating in excess of 10 percent prior to September 5, 2014, and to a rating in excess of 20 percent from November 1, 2014, forward, for left knee degenerative joint disease, to include meniscus tear with surgical scar. 


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied a rating in excess of 10 percent for the Veteran's service-connected low back disability, and denied service connection for a left knee disability.  The Veteran timely appealed.

In a subsequent rating action in April 2012, the RO granted an increased 20 percent evaluation for lumbar disc bulging with sciatic nerve involvement of the bilateral lower extremities, effective from April 26, 2011.  Because the RO did not assign the maximum disability rating possible, however, the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In July 2014, the Board remanded the issue of entitlement to a rating in excess of 10 percent for lumbar disc disease with sciatic nerve involvement prior to April 26, 2011, and in excess of 20 percent thereafter, for further development, including specifically so that the Veteran could be afforded an updated VA spine examination, and for consideration of whether separate ratings were warranted for any associated neurological symptomatology.  See July 2014 Board Remand.  The Board additionally remanded the left knee service connection claims for further clarification and medical comment.  See id.

In December 2014, the Appeals Management Center (AMC) granted an increased 40 percent rating for "lumbosacral strain (previously claimed as lumbar disc bulging with sciatic nerve involvement of bilateral lower extremities)," effective September 23, 2014.  As the Veteran has not indicated this action has satisfied his claim, it is presumed he continues to seek the highest possible rating for this disability, and therefore the claim is still on appeal.  See AB, 6 Vet. App. at 38.

As concerning the left knee, the AMC granted service connection for left knee degenerative joint disease to include meniscus tear, with surgical scar (previously claimed as left knee condition and left leg arthritis) and assigned an evaluation of 10 percent effective February 25, 2013 to September 4, 2014, an evaluation of 100 percent effective from September 5, 2014 to October 31, 2014 (based on surgical or other treatment necessitating convalescence), and an evaluation of 20 percent from November 1, 2014, forward.  The Veteran filed a timely notice of disagreement (NOD) with this decision in April 2015, contesting both the effective date for the grant of service connection and the initial evaluations assigned.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and timeframe for initiating an appeal).  Accordingly, the issue has been recharacterized as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary in order to fully and fairly adjudicate the Veteran's claims.

As concerning the increased rating claim for his service-connected low back disability, as noted, the Board remanded the claim in July 2014 so that the Veteran could be afforded a contemporaneous VA examination to assess the current severity of his low back disability.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Specifically, the July 2014 Board remand instructed the AOJ to schedule the Veteran for a VA examination to determine the severity of his low back disability, and to identify and describe any associated functional and occupational effects.  See July 2014 Board Remand.  The Board also instructed that the VA examiner evaluate the Veteran's radicular symptomatology in an effort to determine whether "his symptoms have worsened to the extent that a separate compensable evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8520 is required."  See id.  

The RO undertook the requested additional development of the claim, and, in September 2014, scheduled the Veteran for VA examination concerning this claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  

The resultant VA examination report is, however, insufficient to decide this claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See, too, Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  In this regard, it is unclear from the information provided in the examination report that the examiner adequately considered the pertinent evidence of record, as the VA examiner's findings are inconsistent with, and in some instances contradictory to, the medical evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based upon an inaccurate factual premise has no probative value.").

Specifically, the September 2014 VA examiner provided a diagnosis of "lumbosacral strain."  No additional diagnoses of any thoracolumbar pathology were noted.  Moreover, the examiner specifically stated that the available imaging studies did not document arthritis.  See September 2014 VA Back (Thoracolumbar Spine) Disability Benefits Questionnaire.  These findings stand in stark contrast to the Veteran's medical records, including his VA treatment records, private treatment records, and the prior VA examination reports adduced during the appellate period, all of which detail his chronic low back pathology that includes evidence of degenerative disc disease (intervertebral disc syndrome (IVDS)) and degenerative arthritis.  See, e.g., May 2009 VA Examination Report (diagnosing "lumbar disc bulging without herniation"); April 2011 VA Examination Report (diagnosing "lumbar disc bulging with radiation to lower extremities"); January 2012 Treatment Reports from the Fayetteville Pain Center (reflecting active problems including lumbar disc degeneration, intervertebral disc displacement, low back pain, and radicular syndrome of the lower limbs); April 2012 VA Test Result Letter (reflecting the results of a lumbosacral MRI that showed "some degenerative arthritis and mild disc bulges"); May 2012, March 2014, April 2014, and October 2014 VA Primary Care Notes (discussing the results of the lumbosacral spine MRI that indicated disc disease and degenerative arthritis).

Additionally, the examiner failed to consider or address the clear neurologic pathology documented in the Veteran's treatment records, as instructed by the Board in the July 2014 remand.  See January 2012 Treatment Reports from the Fayetteville Pain Center (reflecting that the Veteran "has radicular symptoms of pain in both the lower extremities with lumbar vertebral diseases"); July 2014 Board Remand (instructing that the VA examiner evaluate any associated neurologic manifestations).  See also Stegall, 11 Vet. App. 268.  

Given these inadequacies, and in order to facilitate the Board's eventual adjudication of the proper rating assignment for his service-connected low back disability, a new VA examination is required assessing the nature and current level of severity of his service-connected low back disorder.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); and Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  Additionally, neurological evaluation must be undertaken, as instructed in the July 2014 Board remand.  See Stegall, 11 Vet. App. 268.  

With regard to the increased initial rating and earlier effective date claims for his service-connected left knee degenerative joint disease to include meniscus tear with surgical scar, as noted, following the Boards July 2014 remand, the AMC granted service connection for left knee degenerative joint disease to include meniscus tear, with surgical scar.  Although the Veteran filed a timely notice of disagreement (NOD) with this decision in April 2015, contesting both the effective date for the grant of service connection and the initial evaluations assigned, no SOC addressing these issues has, as yet, been issued.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and timeframe for initiating an appeal); 38 C.F.R. §§ 19.26(d), 19.29, 19.30 (2013) (setting forth requirements for issuing an SOC).  Accordingly, the appeal of the initial rating and effective date assigned the Veteran's service-connected left knee degenerative joint disease must be remanded for the purpose of issuing an SOC.  See id; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, after issuance of the SOC, the Veteran must perfect the appeal by filing a timely substantive appeal in order for these issues to be certified to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2013) (setting for requirements for perfecting the appeal); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The RO should also take this opportunity to obtain any outstanding VA treatment records and associate them with the Virtual File.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of VA treatment and associate them with the electronic claims file.

2.  Provide the Veteran and his representative with a statement of the case (SOC) addressing the issues of (i)  Entitlement to effective date earlier than February 25, 2013 for the grant of service connection for left knee degenerative joint disease to include meniscus tear, with surgical scar; and (ii)  Entitlement to an initial rating in excess of 10 percent prior to September 5, 2014, and to a rating in excess of 20 percent from November 1, 2014, forward, for left knee degenerative joint disease, to include meniscus tear with surgical scar.  

He must also be informed of the requirement to submit a timely and adequate substantive appeal in order to perfect an appeal of either or both issues to the Board.  If a timely substantive appeal is not filed, these issues should not be certified to the Board.

3.  Upon receipt of all additional records, schedule the Veteran for an appropriate VA compensation examination(s) to reassess the nature and severity of his low back disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, electromyography (EMG) tests, nerve conduction velocity (NCV) studies, and range of motion studies in degrees using a goniometer.  All pertinent symptomatology, including lumbosacral spine range of motion and all neurological findings should be reported in detail.  

After the above testing and evaluation is completed, the examiner(s) should identify and provide a clear diagnosis of all disorders affecting the Veteran's low back, i.e. degenerative disc disease (intervertebral disc syndrome (IVDS)), degenerative arthritis, lumbar disc bulging, and intervertebral disc displacement.  In this regard, the examiner(s) should consider and address, where necessary, the following:

*  The May 2009 VA Examination Report diagnosing "lumbar disc bulging without herniation"; 

*  The April 2011 VA Examination Report diagnosing "lumbar disc bulging with radiation to lower extremities"; 

*  The January 2012 Treatment Reports from the Fayetteville Pain Center reflecting active problems including lumbar disc degeneration, intervertebral disc displacement, low back pain, and radicular syndrome of the lower limbs; 

*  The April 2012 VA Test Result Letter reflecting the results of a lumbosacral MRI that showed "some degenerative arthritis and mild disc bulges"; and 

*  The VA Primary Care Notes dated in May 2012, March 2014, April 2014, and October 2014 discussing the results of the lumbosacral spine MRI that indicated disc disease and degenerative arthritis.  

The examiner(s) should provide additional diagnoses or make a change to a diagnosis where medically justified, with an explanation of the justification for any such change.  See 38 C.F.R. § 4.13 (reflecting that the aim of the reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or continue, the diagnosis or etiology upon which service connection for the Veteran's low back disability was initially granted).  

The examiner(s) must also specifically state whether the Veteran has any neurological abnormalities of the lower extremities associated with his service-connected low back disability.  In doing so, the examiner(s) should consider and address the January 2012 Treatment Reports from the Fayetteville Pain Center reflecting that the Veteran "has radicular symptoms of pain in both the lower extremities with lumbar vertebral diseases."  See 38 C.F.R. § 4.71a, Note (1) (Under the General Rating Formula, any objective neurologic abnormalities associated with disabilities of the spine are rated separately under an appropriate diagnostic code).  

Then, the examiner(s) should identify and describe all symptoms and all manifestations attributable to each diagnosis provided.  

As concerning the Veteran's range of motion, the examiner(s) should: 

* Note any range of motion loss that is specifically attributable to pain;

*  Note any additional functional loss with repetition;

*  Note where pain starts upon range of motion testing;

*  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups;

*  Note whether pain affects the normal working movement of the lumbar spine, including any decreased movement, strength, speed, or endurance;

*  Note any excess fatigability, incoordination, and pain on movement;

*  State whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over time; and 

*  Provide a medical opinion concerning the extent of functional and industrial impairment resulting from his lumbar spine.

As concerning any identified neurologic abnormalities, the examiner(s) should:

*  Identify the specific nerves affected by the Veteran's low back disability; 

*  Identify the parts of the body affected by those neurological problems associated with the low back disability;

*  Address whether the Veteran has paralysis of the affected body part(s) or whether the involvement is wholly sensory.

*  State whether any identified paralysis is mild, moderate, severe, or complete; and 

*  Address any functional impairment caused by the identified neurological abnormalities associated with the Veteran's low back disability.

Preferably, the appropriate Disability Benefits Questionnaires (DBQs) should be completed for these purposes.

The examiner(s) should provide a complete explanation for any opinion provided, including the underlying basis of the opinion, whether favorable or unfavorable.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report(s) to ensure responsiveness to and compliance with the directives of this remand, and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




